DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Note
Claim 18 in line 7 refers “second” friction-energy, but the claim never refers to the first friction-energy. The examiner refers to the “second” in the specification, page 11 lines 26-31. Therefore, claim 18 is limited to one frictional quantity. Claims 18, 25 and 29 inherits the same grounds of interpretation.
Allowable Subject Matter
Claims 12-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes WO 2017/156216 A1 and US 2017/113494 A1.
WO 2017/156216 A1 discloses a system for monitoring tire tread-life, the system comprising one or more computing devices that include at least one processor and at least one non-transitory computer-readable medium that stores instructions that, when executed by the at least one processor, cause the one or more computing devices to: receive data associated with one or more tread depth measurements, wherein the one or more tread depth measurements were made by a measurement device external to a vehicle, and wherein the one or more tread depth measurements are descriptive of a tread depth of at least one tread of at least one tire of the vehicle;
associate a respective time value with each of the one or more tread depth measurements;
access a model that correlates the one or more tread depth measurements to a projected tread depth;
determine an estimated time at which the projected tread depth is expected to equal or pass a tread depth threshold based at least in part on the model; and provide the estimated time to a notification system integrated as part of a user computing device.
US 2017/113494 A1 discloses a tire wear state estimation system comprising: at least one tire supporting a vehicle; a plurality of tire-mounted devices operable to supply tire-specific information affecting tire contact patch dynamics; at least one inertial measurement unit operable to supply sliding velocity information from a tire contact patch formed by the one tire rolling over a ground surface; a friction work estimator operable to calculate a friction work estimate done by the at least one tire from the tire-specific information and the sliding velocity information; a tire wear rate estimator operable to generate a tire wear rate estimation from drawing a proportional correlation between the tire wear rate estimation and the calculated friction work estimate.
With respect to claims 12, 18, 25 and 29 discloses the references separately or in combination do not appear to teach computing the second frictional-energy-related quantities by inputting the acquired driving-related quantities into the predefined vehicle dynamics model, performing a tread wear estimation comprising estimating tread wear experienced by the given tire of the motor vehicle during driving by computing, based on the second frictional-energy-related quantities computed and the calibrated tread 2wear model, a tread wear value indicative of a reduction in tread depth due to a distance driven by the motor vehicle, and performing a remaining tread material prediction comprising predicting remaining tread material of the given tire of the motor vehicle by computing a remaining tread depth based on the computed tread wear value and an initial tread depth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2861    

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861